Citation Nr: 0013863	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-13 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	George H. Thomason, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's brother-in-law





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from December 1943 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

At the August 1999 hearing before the undersigned in 
Washington, DC, additional medical evidence was submitted 
regarding the claim on appeal, which has not been considered 
by the RO in the adjudication of the appellant's claim.  The 
appellant has waived her right to such consideration by the 
RO and, therefore, the Board may proceed in the adjudication 
of the appeal, consistent with 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of the veteran's service-connected shell 
fragment wounds, manifested by severe stress related to 
chronic pain due to osteoarthritis, substantially contributed 
to the development of the cardiac condition that ultimately 
caused his death in May 1998.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially is whether she has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If she 
has presented a well-grounded claim, it must be determined 
whether VA has met its duty to assist her in the development 
of the claim.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds she has presented a well-grounded 
claim.  The Board finds, further, that the facts relevant to 
her claim have been fully developed as required by 
38 U.S.C.A. § 5107(a).

The record contains a death certificate showing the veteran 
died in May 1998.  The immediate cause of death was listed as 
cardiac arrest due to probable myocardial infarction.  At the 
time of the veteran's death, service connection was in effect 
for a residual shrapnel wound of the left lumbar region with 
loss of muscle tissue and hypoesthesia in the left buttock 
muscle group, rated as 60 percent disabling; a residual 
gunshot wound of the left tibia and fibula, rated as 30 
percent disabling; and osteomyelitis of the left tibia, rated 
as 20 percent disabling.  His combined service-connected 
disability rating was 80 percent.

The veteran's service medical records show that in December 
1944 he was wounded in action.  He sustained compound, 
comminuted fractures of the lower third of the tibia and 
fibula by enemy shellfire.  In September 1946, a board of 
medical officers issued a certificate of disability for 
discharge because, after two years of operations and time 
spent in and out of the hospital, the veteran's left leg had 
moderate muscle atrophy secondary to the compound, comminuted 
fractures of the tibia and fibula.  The board of medical 
officers added that these injuries incapacitated him because 
of weakness of the left leg.

The veteran maintained the combined 80 percent disability 
rating, effective from his discharge in November 1946, until 
his death.

VA medical records and examination reports from discharge to 
December 1953 cumulatively show that the veteran continued to 
have severe loss of muscle tissue and hypoesthesia in the 
left buttock muscle group; residuals of the fractured left 
tibia and fibula, with atrophy of the left leg and loss of 
left ankle and great toe mobility; and chronic osteomyelitis 
of the junction of the lower middle third of the left tibia.

In June 1985, C. Andrew Pickens, M.D., the veteran's private 
physician, reported that the veteran was hospitalized 
apparently due to a reaction to gold treatments. 

Recent VA outpatient records indicate that the veteran was 
essentially wheelchair bound during the last years of his 
life and that he experienced a reaction to continued 
medication for his service-connected disabilities.

In April 1998, a St. Luke's Hospital record shows that the 
veteran fell and fractured his left hip.  St. Luke's surgeons 
operated on him and his postoperative course was 
unremarkable.  

Unfortunately, however, the veteran died in May 1998.  The 
death certificate lists cardiac arrest as the immediate cause 
of death probably due to myocardial infarction.

Several days after the veteran's death, a VA physician, who 
had treated the veteran on an outpatient basis, opined that 
the stress related to the service-connected injuries and 
subsequent arthritis contributed to the myocardial 
infarction, which caused his death.

In March 1999, the same VA physician elaborated on his May 
1998 opinion.  He added that the veteran was service 
connected for a muscular and arthritic condition due to 
service-related injuries.  He suffered from increasing and 
intractable pain related to his arthritis.  The severe stress 
related to his chronic pain certainly contributed 
substantially to the development of the cardiac condition 
that resulted in his death.

In August 1999, the appellant testified before the 
undersigned in Washington, D.C.  Essentially, she contended 
that the veteran's service-connected injuries contributed to 
his death, either directly or due to medication he took for 
his injuries.  She reported that they had been married for 57 
years.  She observed that her husband was under continuing 
stress due to his service-connected disabilities.  For 
example, he grew weaker and she had to help him more and 
more.  He was essentially wheelchair bound for the last five 
years of his life.  She noted that on several occasions he 
would fall if he tried to walk.  Ultimately, in April 1998 he 
fell and broke his left femur.  She was aware that he had 
high blood pressure but not any heart trouble.  She reported 
that during the last years of his life he received most of 
his medical treatment from VA (specifically from the doctor 
who provided the nexus opinions in May 1998 and March 1999).  
The day the veteran died, the appellant took him to the 
Spartanburg Hospital.  She essentially contended that the 
cause of death was inaccurate because the doctor who signed 
the death certificate had no experience with the veteran's 
condition.  Thus, she obtained the two opinions from the VA 
physician who had treated her husband on a continual basis.  
The veteran's brother-in-law also testified.  He echoed the 
previous testimony.  For example, he reported the veteran's 
physical condition deteriorated during the last several years 
of his life.  He would take the veteran for his VA outpatient 
appointments.  He recalled that the veteran showed signs of 
stress.  For example, he would be withdrawn and then all at 
once start crying.  He saw that the veteran was essentially 
wheelchair bound and needed help to do the basic necessities.  
He also observed that the veteran lost weight.  The 
appellant's attorney concluded by stressing that a treating 
physician is ordinarily in a better position to know about 
his patient because he is familiar with the medical history.

Service connection for the cause of a veteran's death is 
warranted when a veteran dies of a service-connected 
disability.  38 U.S.C.A. § 1310.  The death of a veteran is 
due to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312.  
According to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.

Based on a thorough review of the record, the Board finds 
that service connection is warranted for the cause of the 
veteran's death for the following reasons.  First, the VA 
physician opined that there is a relationship between the 
veteran's service-connected disabilities and his cardiac 
arrest.  This opinion is based, in part, upon a history as 
reported by the veteran, which is verified by the medical 
evidence of record, and the physician's first-hand treatment 
and knowledge of the veteran's physical condition during the 
last years of his life. 

Second, there is no credible evidence rebutting the VA 
examiner's opinion.  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
a result, without any credible evidence to the contrary, the 
Board must find that service connection for the cause of the 
veteran's death is warranted.

Finally, the appellant testified that she observed the 
veteran over their 57 years of marriage while he battled with 
his overall 80 percent disability.  The veteran's brother-in-
law, who also lives next door, corroborated the appellant's 
observations.  The Board finds their testimony credible.

Therefore, without any medical opinion to the contrary, the 
Board determines that it is at least as likely as not that 
the veteran's stress, caused by the veteran's service-
connected disabilities, contributed to his ultimate cardiac 
arrest.  Thus, resolving the benefit of the doubt in the 
appellant's favor, service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§ 3.303, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

